752 N.W.2d 476 (2008)
In re Santino Sage BERSAMINA and Paige Marguerite Marie Josephson, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Laura McCarthy, Respondent-Appellant, and
Santino Angelo Bersamina, Respondent.
Docket No. 136836. COA No. 281795.
Supreme Court of Michigan.
July 25, 2008.
On order of the Court, the application for leave to appeal the June 10, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.